Name: Council Decision of 28 October 2014 appointing a Danish member and a Danish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-10-30

 30.10.2014 EN Official Journal of the European Union L 309/34 COUNCIL DECISION of 28 October 2014 appointing a Danish member and a Danish alternate member of the Committee of the Regions (2014/747/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Danish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. On 8 July 2014, by Council Decision 2014/445/EU (3), Mr Marc PERERA CHRISTENSEN was appointed as alternate member until 25 January 2015. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr SÃ ¸ren PAPE POULSEN. (3) An alternate member's seat will become vacant following the appointment of Mr Marc PERERA CHRISTENSEN as member of the Committee of the Regions. HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as member:  Mr Marc PERERA CHRISTENSEN, Anden Viceborgmester, Aarhus City Council and (b) as alternate member:  Mr Martin HULGAARD, Viceborgmester, Municipality of Struer. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 28 October 2014. For the Council The President G. L. GALLETTI (1) OJ L 348, 29.12.2009, p. 22 (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 201, 10.7.2014, p. 25.